DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




Exhibit 10.18




TANK FARM OFFICE PARK, LLC - MINDBODY, INC.
2016 4051 BROAD ST. (BUILDING 100) TENANT IMPROVEMENT AGREEMENT
AND EXISTING LEASES MODIFICATION




Tank Farm Office Park, LLC (Landlord or TFOP), with a notice address of 684
Higuera Street, Suite B, San Luis Obispo, CA 93401, and MindBody, Inc. (MB or
Tenant), with a notice address of 4051 Broad St., Suite 220, San Luis Obispo, CA
93401, agree to the following Lease Improvement and Existing Leases Modification
Agreement (Modification Agreement) relating to their interests as Landlord and
Tenant in multiple premises which comprise a part of the MB campus Because
Tenant has been using the full interior of Building 100, and such use is
continuing, this Modification Agreement shall be effective as of August 1, 2016,
regardless of when executed (Effective Date). Capitalized terms used herein, but
not otherwise defined, shall have the meaning given in the 2012 Modification
Agreement referenced in the recitals at paragraph H. Landlord and Tenant may be
referred to herein as a Party or as the Parties.


1. Landlord and Tenant are Parties to the following lease agreements
(collectively, Existing Leases):


A. Existing Lease Suite 220 consisting of: an Agreement for Lease of Real
Property between Nicholas Tompkins and Kathleen Tompkins, as Landlord, and
MindBody, Inc. dba Mindbody Online, as Tenant, dated November 22, 2006; an
Agreement for Modification to Lease of Real Property, dated December 20, 2007,
between NKT Commercial Properties, LLC and MindBody Soft, Inc.; an Assignment of
Lease, dated February 11, 2010, by and between NKT Commercial, LLC, as Assignor,
and Tank Farm Office Park, LLC, as Assignee; and a Modification of Lease of Real
Property Dated: November 22, 2006, dated December 14, 2010, between MindBody
Soft, Inc. and Tank Farm Office Park, LLC, clarifying the Tenant as MindBody,
Inc. Existing Lease 220 applies to the 14,366 square foot premises located at
4051 Broad Street, Suite 220, San Luis Obispo, CA (originally Suite 210, with
the additional space known as Suite 240 added per the Agreement for Modification
to Lease of Real Property, described above), diagrammed as Suite 220 on the
attached Exhibit B, and includes the non exclusive use of defined Common Areas
and unmarked parking spaces.


B. Existing Lease Suite 230 consisting of: an Agreement for Lease of Real
Property between Tank Farm Office Park, LLC, and MindBody, Inc., dba Mindbody
Online, dated November, 2010. Existing Lease 230 applies to the 16,448 square
foot premises located at 4051 Broad Street, Suite 230, San Luis Obispo, CA,
diagramed as Suite 230 on the attached Exhibit B, and includes the non-exclusive
use of defined Common Areas and unmarked parking spaces, plus 8 designated
parking spaces.


C. Existing Lease Suite 110 consisting of: an Agreement for Lease of Real
Property between Tank Farm Office Park, LLC, and MindBody, Inc., dba Mindbody
Online, dated May, 2009; a Modification of Lease of Real Property, dated
December 14, 2010, between MindBody Soft, Inc. and Tank Farm Office Park, LLC.
Existing Lease 110 applies to the 7,095 square foot premises located at 4051
Broad Street, Suite 110, San Luis Obispo, CA, diagrammed as Suite 110 on the
attached Exhibit A, and includes the non-exclusive use of defined Common Areas
and unmarked parking spaces.




1

--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78










D. Existing Lease Suite 126 consisting of: an AIR Commercial Real Estate
Association Standard Multi-Tenant Office Lease - Net, dated March 13, 2012,
between Tank Farm Office Park, LLC and MindBody Online, Inc. Existing Lease 126
applies to the 3,300 square foot premises located at 4051 Broad Street, Suite
126, San Luis Obispo, CA, diagrammed as Suite 126 on the attached Exhibit A, and
includes the non-exclusive use of defined Common Areas and unmarked parking
spaces.


E. Existing Lease Suite 122 consisting of: an AIR Commercial Real Estate
Association Standard Multi-Tenant Office Lease - Net, dated November 1, 2012,
between Tank Farm Office Park, LLC, and MindBody Online, Inc. Existing Lease 122
applies to the 1,663 square foot premises located at 4051 Broad Street, Suite
122, San Luis Obispo, CA, diagrammed as Suite 122 on the attached Exhibit A, and
includes the non-exclusive use of defined Common Areas and unmarked parking
spaces.


F. Existing Lease Suite 140 consisting of: an AIR Commercial Real Estate
Association Standard Multi-Tenant Office Lease - Net, dated November 1, 2012,
between Tank Farm Office Park, LLC and MindBody Online, Inc. Existing Lease 140
applies to the 14,050 square foot premises located at 4051 Broad Street, Suite
140, San Luis Obispo, CA, diagrammed as Suite 140 on the attached Exhibit A, and
includes the non-exclusive use of defined Common Areas and 15 reserved carpool
spaces.


G. Existing Lease Suite 120 consisting of: an AIR Commercial Real Estate
Association Standard Multi-Tenant Office Lease - Net, dated April 1, 2009,
between Tank Farm Office Park, LLC, and Caliber Audit & Attest, LLP, as assigned
by Caliber Audit & Attest to MindBody Online, Inc., on July 1, 2014. Existing
Lease 120 applies to the approximately 1,737 rentable square foot premises
located at 4051 Broad Street, Suite 120, San Luis Obispo, CA, diagrammed as
Suite 120 on attached Exhibit A, and includes the non-exclusive use of defined
Common Areas and certain unreserved parking rights.


2. The following events occurred during MB's occupancy of the Existing Leases:


A. Because a single Tenant, MB, took over and occupied, or intended to take over
and occupy, all of Building 100, in which each of the individual leased suites
are located, the Parties entered into a Tank Farm Office Park Multiple Lease
Extension and Modification Agreements dated November 26, 2012 (2012 Modification
Agreement), through which the Parties agreed to a Reset Date, a Reset Term, a
Blended Lease Rate, and a Blended Rate Date as well as other terms addressed
therein. The 2012 Modification Agreement contemplated the addition of Suite 120,
but it was not added as an Existing Lease until 2015, through that certain Tank
Farm Office Park Lease Extension and Modification Agreement Existing Lease 120,
executed by the Landlord on September 9, 2015, and executed by the Tenant on
November 13, 2015.


B. MB is now the sole Tenant of all of the suites comprising the entire Building
100, which consists of multiple condominium units, including areas identified in
Building 100 as common area, whether or not owned or managed by the T F & B
Owners Association or Landlord, and has initiated substantial remodeling of
Building 100, combining all the suites and other associated interior areas of
Building 100 for its exclusive use.


C. Although Tenant has been using all of the Building 100 interior space since
on or about July 1, 2014, the Parties now wish to address Tenant improvements to
Building 100, and to provide for maintenance, insurance and other
responsibilities of Tenant without modifying any other terms of the Existing
Leases.


Accordingly, acknowledging the accuracy of the foregoing, the parties agree as
follows:




2

--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




1.     Tenant. The Tenant for all the Exiting Leases is confirmed and agreed as
Mindbody, Inc., a Delaware corporation.


2. Term. The Parties agree that all conditions, covenants and requirements
established by this Agreement related to the "Common Area" terminate if Tenant
is no longer the sole Tenant of Building 100, as to those areas which are no
long subject to its exclusive use and control. For purposes of this Agreement,
Common Area refers to the areas shaded in grey on the Exhibits A and B,
attached.


3. Improvements. Notwithstanding the terms of the Existing Leases, and without
waiving any terms of the Existing Leases with regard to their separate terms and
requirements, Landlord provides its consent to Tenant's improvements to Building
100 based on the plans attached hereto as Exhibit C (2016 Building 100 Tenant
Improvements). Pursuant to the Existing Lease Premises configurations, the
Common Area portions of Building 100 were designated for non-exclusive use of
any single Premises. In or about 2014, and continuing after completion of the
2016 Building 100 Improvements, Tenant, with Landlord's knowledge, began using
portions Building 100 on an exclusive basis, with the understanding such
formerly nonexclusive use areas are now under Tenant's exclusive use and
control. Landlord's approval of the 2016 Building 100 Tenant Improvements is
subject to requirement that on termination of the Existing Leases, or any of
them, Landlord will require that the downstairs lobbies and upstairs landing
area be restored to their original conditions as non-exclusive use areas with
walls intact in their condition prior to the 2016 MB remodel, except to the
extent that hereinafter the Tenant first seeks Landlord's approval to such
changes and Landlord approves such changes in writing. Landlord's approval is
further conditioned on Tenant using commercial reasonable efforts to upgrade the
fire alarm notification system, which upgrade shall be completed on the date
required by any governing agency as a condition to continued occupancy to meet
Tenant's occupancy load, subject to Landlord's obligation to maintain such
system, reimbursable by Tenant through monthly Operating Expenses & Additional
Rent.


4. Tenant Covenant. Tenant covenants that except as provided herein, all of the
2016 Building 100 Tenant Improvements, whether or not included in the plans set
forth in Exhibit C, shall be paid for by Tenant at its sole cost and expense and
shall be considered Tenant installations or alterations for purposes of the
Existing Leases. Tenant further covenants:


a. Improvements Done in Compliance with Existing Leases. All 2016 Building 100
Tenant Improvements will be done in full compliance with the Existing Leases.
Landlord hereby approves Newton Construction as the accepted contractor. After
completion of the 2016 Building 100 Tenant Improvements, or on Landlord's
reasonable request, Tenant shall deliver to Landlord a reproducible copy of the
improvement drawings as built. Tenant and Landlord represent that Tenant has
delivered a copy of the recorded Notice of Completion with the County of San
Luis Obispo for all permits. Change to the plans set forth in Exhibit C during
Tenant's construction shall be presented to Landlord for approval per the terms
of the Existing Leases. Tenant agrees that any and all future improvements must
be approved in advance by Landlord's office, in writing, as is required in all
existing leases.


b. Maintenance. Notwithstanding any requirements of the Existing Leases
regarding maintenance, except as regards structural components of Building 100,
and reserves collected for same, Tenant shall be responsible, at its sole costs
and expense, for all maintenance of the entire Building 100 individual Premises,
including those areas which prior to the 2016 Building 100 Tenant Improvements
were designated as non-exclusive use areas within Building 100. Landlord will,
however, remain in control of the contracts and pay for monitoring and
maintenance of the fire alarm system and elevators, subject to reimbursement of
such expenses by Tenant through payment of its NNN Charges.


c. Insurance. Tenant agrees that it will be solely responsible for providing
insurance as required by the Existing Leases, but also for all of the 2016
Building Tenant Improvements, without any contribution or coverage by Landlord.
Landlord, or T F & B Owners Association, will continue to insure structural
components


3

--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




of the external Building 100, together with the elevator and fire suppression
systems, which are charged through to Tenant as NNN Charges. Nothing contained
herein shall reduce the assessments or fees charged by T F & B Owners
Association under the Declaration of Covenants, Conditions, and Restrictions
Establishing a Plan of Commercial Condominium Ownership for Tank Farm Office
Park, attached hereto as Exhibit D, as may be amended from time to time as
provided therein (CC&Rs), related to Building 100 or Tenant's obligation to pay
its share of same per the Existing Leases, except that any costs or expenses
paid directly by Tenant shall not also be charged through to Tenant as NNN
Charges.


d. CC&R Compliance. Tenant agrees that nothing contained herein shall modify
Tenant's obligations to comply with the CC&Rs applicable to Building 100, or
otherwise, and other uses of the property on which Building 100 is located
pursuant to the Existing Leases.


e. Public Artwork in Common Areas. Tenant acknowledges that City of San Luis
Obispo required, and Landlord provided within Common Areas of Building 100,
public artwork. Because certain Building 100 non-exclusive use areas are now
used exclusively by MB, MB wishes to remove or replace existing public art work
installed by Landlord with artwork or designs consistent with MB's 2016 Building
100 Tenant Improvements. Landlord agrees that MB may replace the Building 100
artwork. If required by the City of San Luis Obispo at any time to be replaced,
tenant shall be responsible for meeting this requirement, at its sole cost and
expense, and providing proof of compliance to the Landlord. Landlord, at
Landlord's expense, shall remove the existing public artwork for Landlord's
disposal or use, in its sole discretion, and shall repair walls after removal in
a finished condition.


5. Tenant Acknowledgement. Tenant acknowledges that prior to the Effective Date
and after, it has been, and is, occupying areas designated non-exclusive use
within Building 100 which, under the Existing Leases, are defined as Appurtenant
Rights not subject to exclusive use. Landlord consents to Tenant's use of the
previously designated non-exclusive use areas provided Tenant agrees to continue
to pay Tenant's share of Operating Expenses and Operating Expenses (also defined
in some Existing Leases as "Common Area Operating Expenses") other than those
items Tenant assumes directly based on its exclusive use. Exhibit D hereto sets
forth a list of the costs and responsibilities assumed by Tenant as of the
Effective Date. Landlord will continue to maintain and pay for services for the
elevators and fire alarm system and Landlord will continue to charge Tenant back
for these costs through Operating Expenses.


6. No Agreement to Combine Suites Into Single Premises. Nothing contained herein
shall be deemed to constitute Landlord's agreement that the seven separate
Premises in the Existing Leases be merged into a single Premises for purposes of
the Existing Leases.


7. No Modifications to Existing Leases Except as Set Forth Herein. Except as
otherwise set forth in this Modification Agreement, nothing contained herein
shall modify the terms of the Existing Leases, as amended or modified and each
shall continue on the terms and conditions stated therein.


8.     Facsimile/Electronic Signature. This Modification Agreement may be
accepted by facsimile or other electronic copy or an original signature














4

--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




a201702211140.jpg [a201702211140.jpg]










5

--------------------------------------------------------------------------------


DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78








fullyexecutedmindbodylea006.jpg [fullyexecutedmindbodylea006.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea007.jpg [fullyexecutedmindbodylea007.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea008.jpg [fullyexecutedmindbodylea008.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea009.jpg [fullyexecutedmindbodylea009.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea010.jpg [fullyexecutedmindbodylea010.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea011.jpg [fullyexecutedmindbodylea011.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea012.jpg [fullyexecutedmindbodylea012.jpg]




--------------------------------------------------------------------------------

DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




fullyexecutedmindbodylea013.jpg [fullyexecutedmindbodylea013.jpg]






--------------------------------------------------------------------------------


DocuSign Envelope ID: 9977CE04-6B2E-4B6D-9B98-EFA932C65E78




TANK FARM OFFICE PARK LEASE EXTENSION AND MODIFICATION AGREEMENT
EXISTING LEASE 120


Tank Farm Office Park, LLC ("Landlord" or "TFOP"), with a notice address of 684
Higuera Street, Suite B, San Luis Obispo, CA 93401, and MindBody, Inc. ("MB" or
"Tenant"), with a notice address of 4051 Broad St., Suite 220, San Luis Obispo,
CA 93401, are parties to the Tank Farm Office Park Multiple Lease Extension and
Modification Agreement dated November 26, 2012 ("Modification"), relating to
their interests as Landlord and Tenant in multiple premises, leased in
association with the MindBody campus at 651 Tank Farm Road, San Luis Obispo. The
parties wish to confirm application of the Modification Agreement to additional
Premises as intended by the Modification. Capitalized terms used herein shall
have the meaning set forth in the Modification.


A. Landlord and Tenant are parties to the following Lease: "Existing Lease 120",
consisting of: an AIR Commercial Real Estate Association Standard Multi-Tenant
Office Lease - Net, dated April 1, 2009, between Tank Farm Office Park, LLC, and
Caliber Audit & Attest, LLP, as assigned by Caliber Audit & Attest to MindBody
Online, Inc., on July 1, 2014. Existing Lease 120 applies to the approximately
1, 737 rentable square foot premises located at 4051 Broad Street, Suite 120,
San Luis Obispo, CA, diagrammed as Suite 120 on Exhibit A attached to the
Modification, and includes the non-exclusive use of defined Common Areas and
certain unreserved parking rights. Existing Lease 120 expires by its terms on
September 30, 2015.


B. Notwithstanding any limitations on the applicability of the Modification,
Landlord and Tenant hereby agree that Existing Lease 120 shall be deemed an
Existing Lease for purposes of the Modification, between TFOP and MB, and shall
be extended and modified as an Existing Lease on the terms set forth in the
Modification, and extended as if modified on the Reset Date to run concurrently
with the other Existing Leases, with the term set at the Reset Term, rent set at
the Blended Rate, with annual adjustments of 3% on each anniversary date of the
Blended Rate Date, and including MB's Option to Extend on the same terms as set
forth in the Modification.


C. The intent of this agreement is to include Existing Lease 120 within the
terms of the Modification for all purposes. To the extent the Existing Lease 120
conflicts with the Modification, the Modification shall prevail.


IN WITNESS WHEREOF, Landlord and Tenant have signed this agreement as of the day
and year written below.


capture.jpg [capture.jpg]


